



Exhibit 10.2


REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement (the “Agreement”) is made and entered into as
of [•], 2017 by and among Columbus McKinnon Corporation, a New York corporation
(the “Company”), and the purchasers set forth on the signature pages hereto.
Capitalized terms used herein have the respective meanings ascribed thereto in
the Share Purchase Agreement, dated as of December [•], 2016, by and among the
Company and the Purchasers (the “Purchase Agreement”) unless otherwise defined
herein.
The parties hereby agree as follows:
1.Certain Definitions.
As used in this Agreement, the following terms shall have the following
meanings:
“Common Stock” means the Company’s common stock, par value $0.01 per share (and
rights attached thereto), and any securities into which such shares may
hereinafter be reclassified.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post‑effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the Securities Act.
“Purchased Shares” means the shares of Common Stock issued pursuant to the
Purchase Agreement.
“Purchasers” means the Purchasers identified in the Purchase Agreement and any
Affiliate or permitted transferee of any Purchaser who is a subsequent holder of
any Registrable Securities.
“register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the Securities Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.
“Registrable Securities” means (i) the Purchased Shares and (ii) any other
securities issued or issuable with respect to or in exchange for Registrable
Securities, whether by merger,





--------------------------------------------------------------------------------





charter amendment, stock split, dividend, recapitalization, or otherwise;
provided, that, a security held by a Purchaser shall cease to be a Registrable
Security upon the earlier of (A) the sale of such security pursuant to a
Registration Statement or Rule 144 under the Securities Act, or (B) the date
that is one year following the Closing Date, provided that such Purchaser may
sell such securities without restriction at such time.
“Registration Statement” means any registration statement of the Company filed
under the Securities Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all material incorporated by reference in such Registration
Statement.
“Required Purchasers” means the Purchasers holding a majority of the Registrable
Securities.
“SEC” means the U.S. Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
2.    Registration.
(a)    Registration Statements.
(i)    Initial Registration Statement. As soon as practicable following the
closing of the purchase and sale of the securities contemplated by the Purchase
Agreement (the “Closing Date”) but no later than the earlier of (x) ninety (90)
days after the Closing Date and (y) ten (10) days following the Company’s filing
of all acquisition-related financial statements of the STAHL CraneSystems
business required by SEC rules or regulations (the “Filing Deadline”), the
Company shall prepare and file with the SEC one Registration Statement on
Form S‑3 (or, if Form S‑3 is not then available to the Company, on such form of
registration statement as is then available to effect a registration for resale
of the Registrable Securities) covering the resale of the Registrable
Securities. Subject to any SEC comments, such Registration Statement shall
include the plan of distribution attached hereto as Exhibit A; provided,
however, that no Purchaser shall be named as an “underwriter” in the
Registration Statement without such Purchaser’s prior written consent. Such
Registration Statement shall not include any shares of Common Stock or other
securities for the account of any other holder without the prior written consent
of the Required Purchasers. The Registration Statement (and each amendment or
supplement thereto, and each request for acceleration of effectiveness thereof)
shall be provided in accordance with Section 3(c) to the Purchasers and their
counsel prior to its filing or other submission.
(ii)    Expenses. The Company will pay all expenses associated with effecting
the registration of the Registrable Securities, including filing and printing
fees, the Company’s counsel and accounting fees and expenses, costs associated
with clearing the Registrable Securities for sale under applicable state
securities laws, listing fees, and reasonable







--------------------------------------------------------------------------------





fees and expenses of one counsel to the Purchasers, up to an aggregate of
$10,000, and the Purchasers’ other reasonable expenses in connection with the
registration, but excluding discounts, commissions, fees of underwriters,
selling brokers, dealer managers or similar securities industry professionals
with respect to the Registrable Securities being sold.
(b)    Effectiveness. The Company shall use commercially reasonable efforts to
have the Registration Statement declared effective as soon as practicable. The
Company shall notify the Purchasers by email as promptly as practicable, and in
any event, within twenty-four (24) hours, after any Registration Statement is
declared effective and shall simultaneously provide the Purchasers with copies
of any related Prospectus to be used in connection with the sale or other
disposition of the securities covered thereby. If (A) a Registration Statement
covering the Registrable Securities is not declared effective by the SEC prior
to the earlier of (i) five (5) Business Days after the SEC shall have informed
the Company that no review of the Registration Statement will be made or that
the SEC has no further comments on the Registration Statement or (ii) the 30th
day after the date of initial filing of the Registration Statement (or the 60th
day if the SEC reviews the Registration Statement), or (B) after a Registration
Statement has been declared effective by the SEC, sales cannot (subject to any
Allowed Delay) be made continuously pursuant to such Registration Statement for
any reason (including without limitation by reason of a stop order, or the
Company’s failure to update the Registration Statement), but excluding any
Allowed Delay (as defined below) or the inability of any Purchaser to sell the
Registrable Securities covered thereby due to market conditions (each such
event, a “Default”), then, in addition to any other rights the Purchasers may
have hereunder or under applicable law, on the first day of the occurrence of
the Default, and on each monthly anniversary of each such date (if the
applicable Default shall not have been cured by such date) until the applicable
Default is cured, the Company shall pay to each Purchasers an amount in cash, as
liquidated damages and not as a penalty (“Liquidated Damages”), equal to one
percent (1.0%) of the aggregate Purchase Price paid by such Purchaser pursuant
to the Purchase Agreement for any Registrable Securities held by such Purchaser
on the date of the Default and each such monthly anniversary thereof. The
parties agree that notwithstanding anything to the contrary herein, no
Liquidated Damages shall be payable with respect to any period after the
expiration of the Effectiveness Period (it being understood that this sentence
shall not relieve the Company of any Liquidated Damages accruing prior to the
Effectiveness Period). If the Company fails to pay any Liquidated Damages
pursuant to this Section 2(b) in full within five (5) Business Days after the
date payable, the Company will pay interest thereon at a rate of 1.5% per month
(or such lesser maximum amount that is permitted to be paid by applicable law)
to the Purchaser, accruing daily from the date such Liquidated Damages are due
until such amounts, plus all such interest thereon, are paid in full. The
Liquidated Damages pursuant to the terms hereof shall apply on a daily pro-rata
basis for any portion of a month prior to the cure of a Default, except in the
case of the first occurrence of the Default.
For not more than twenty (20) consecutive days or for a total of not more than
forty-five (45) days in any twelve (12) month period, the Company may suspend
the use of any Prospectus included in any Registration Statement contemplated by
this Section in the event that the Company determines in good faith that such
suspension is necessary to (A) delay the disclosure of material nonpublic
information concerning the Company, the disclosure of which at the time







--------------------------------------------------------------------------------





is not, in the good faith opinion of the Company, in the best interests of the
Company or (B) amend or supplement the affected Registration Statement or the
related Prospectus so that such Registration Statement or Prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the case of the Prospectus in light of the circumstances under which they were
made, not misleading (an “Allowed Delay”); provided, that the Company shall
promptly (a) notify each Purchaser in writing of the commencement of an Allowed
Delay, but shall not (without the prior written consent of an Purchaser)
disclose to such Purchaser any material nonpublic information giving rise to an
Allowed Delay, (b) advise the Purchasers in writing to cease all sales under the
Registration Statement until the end of the Allowed Delay and (c) use
commercially reasonable efforts to terminate an Allowed Delay as promptly as
practicable.
(c)    Rule 415; Cutback. If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the Securities Act or requires any Purchaser to be
named as an “underwriter”, the Company shall use its reasonable best efforts to
persuade the SEC that the offering contemplated by the Registration Statement is
a valid secondary offering and not an offering “by or on behalf of the issuer”
as defined in Rule 415 and that none of the Purchasers is an “underwriter”. The
Purchasers shall have the right to participate or have their counsel participate
in any meetings or discussions with the SEC regarding the SEC’s position and to
comment or have their counsel comment on any written submission made to the SEC
with respect thereto. No such written submission with respect to this matter
shall be made to the SEC to which the Purchasers’ counsel reasonably objects. In
the event that, despite the Company’s reasonable best efforts and compliance
with the terms of this Section 2(c), the SEC refuses to alter its position, the
Company shall (i) remove from the Registration Statement such portion of the
Registrable Securities (the “Cut Back Shares”) and/or (ii) agree to such
restrictions and limitations on the registration and resale of the Registrable
Securities as the SEC may require to assure the Company’s compliance with the
requirements of Rule 415 (collectively, the “SEC Restrictions”); provided,
however, that the Company shall not agree to name any Purchaser as
an “underwriter” in such Registration Statement without the prior written
consent of such Purchaser. Any cut-back imposed on the Purchasers pursuant to
this Section 2(c) shall be allocated among the Purchasers on a pro rata basis
unless the SEC Restrictions otherwise require or provide or the Purchasers
otherwise agree. No Liquidated Damages shall accrue as to any Cut Back Shares
until such date as the Company is able to effect the registration of such Cut
Back Shares in accordance with any SEC Restrictions (such date, the “Restriction
Termination Date” of such Cut Back Shares). From and after the Restriction
Termination Date applicable to any Cut Back Shares, all of the provisions of
this Section 2 (including the Liquidated Damages provisions) shall again be
applicable to such Cut Back Shares; provided, however, that (i) the Filing
Deadline for the Registration Statement including such Cut Back Shares shall be
ten (10) Business Days after such Restriction Termination Date, and (ii) the
date by which the Company is required to obtain effectiveness with respect to
such Cut Back Shares under this Section 2(c) shall be the 90th day immediately
after the Restriction Termination Date. For the avoidance of doubt, for purposes
of this Section 2(c), the term “reasonable best efforts” shall not require the
Company to institute or maintain any action, suit or proceeding against the SEC
or any member of the staff of the SEC.







--------------------------------------------------------------------------------





3.    Company Obligations. The Company will use commercially reasonable efforts
to effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Company will, as expeditiously as
possible:
(a)    use commercially reasonable efforts to cause such Registration Statement
to become effective and to remain continuously effective for a period that will
terminate upon the earlier of (i) the date on which all Registrable Securities
covered by such Registration Statement as amended from time to time, have been
sold or (ii) the date that is one year following the Closing Date, provided that
each Purchaser may sell its Registrable Securities without restriction at such
time (the “Effectiveness Period”) and promptly advise the Purchasers in writing
when the Effectiveness Period has expired;
(b)    prepare and file with the SEC such supplements, amendments and
post-effective amendments to the Registration Statement and the Prospectus as
may be necessary to keep the Registration Statement effective for the
Effectiveness Period and to comply with the provisions of the Securities Act and
the Exchange Act with respect to the distribution of all of the Registrable
Securities covered thereby;
(c)    provide copies to and permit counsel designated by the Purchasers to
review each Registration Statement and all amendments and supplements thereto no
fewer than three (3) Business Days prior to their filing with the SEC and not
file any document to which such counsel reasonably objects;
(d)    furnish to the Purchasers and their legal counsel (i) promptly after the
same is prepared and publicly distributed, filed with the SEC, or received by
the Company (but not later than two (2) Business Days after the filing date,
receipt date or sending date, as the case may be) one (1) copy of any
Registration Statement and any amendment thereto, each preliminary prospectus
and Prospectus and each amendment or supplement thereto, and each letter written
by or on behalf of the Company to the SEC or the staff of the SEC, and each item
of correspondence from the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other than any portion thereof which contains
information for which the Company has sought confidential treatment), and
(ii) such number of copies of a Prospectus, including a preliminary prospectus,
and all amendments and supplements thereto and such other documents as each
Purchaser may reasonably request in order to facilitate the disposition of the
Registrable Securities owned by such Purchaser that are covered by the related
Registration Statement;
(e)    use commercially reasonable efforts to (i) prevent the issuance of any
stop order or other suspension of effectiveness and, (ii) if such order is
issued, obtain the withdrawal of any such order at the earliest possible moment;
(f)    prior to any public offering of Registrable Securities, use commercially
reasonable efforts to register or qualify or cooperate with the Purchasers and
their counsel in connection with the registration or qualification of such
Registrable Securities for offer and sale under the securities or blue sky laws
of such jurisdictions requested by the Purchasers and do any and all other
commercially reasonable acts or things necessary or advisable to enable the







--------------------------------------------------------------------------------





distribution in such jurisdictions of the Registrable Securities covered by the
Registration Statement; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (i) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(f), (ii) subject itself to general taxation in any
jurisdiction where it would not otherwise be so subject but for this
Section 3(f), or (iii) file a general consent to service of process in any such
jurisdiction;
(g)    use commercially reasonable efforts to cause all Registrable Securities
covered by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed;
(h)    immediately notify the Purchasers, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing;
(i)    otherwise use reasonable best efforts to comply with all applicable rules
and regulations of the SEC under the Securities Act and the Exchange Act,
including, without limitation, Rule 172 under the Securities Act, file any final
Prospectus, including any supplement or amendment thereof, with the SEC pursuant
to Rule 424 under the Securities Act, promptly inform the Purchasers in writing
if, at any time during the Effectiveness Period, the Company does not satisfy
the conditions specified in Rule 172 and, as a result thereof, the Purchasers
are required to deliver a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder; and make available to its security holders, as soon as reasonably
practicable, but not later than the Availability Date (as defined below), an
earnings statement covering a period of at least twelve (12) months, beginning
after the effective date of each Registration Statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the Securities Act,
including Rule 158 promulgated thereunder (for the purpose of this
subsection 3(i), “Availability Date” means the 45th day following the end of the
fourth fiscal quarter that includes the effective date of such Registration
Statement, except that, if such fourth fiscal quarter is the last quarter of the
Company’s fiscal year, “Availability Date” means the 90th day after the end of
such fourth fiscal quarter); and
(j)    With a view to making available to the Purchasers the benefits of
Rule 144 (or its successor rule) and any other rule or regulation of the SEC
that may at any time permit the Purchasers to sell shares of Common Stock to the
public without registration, the Company covenants and agrees to: (i) make and
keep public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) six months after such date as all of







--------------------------------------------------------------------------------





the Registrable Securities may be sold without restriction by the holders
thereof pursuant to Rule 144 or any other rule of similar effect or (B) such
date as all of the Registrable Securities shall have been resold; (ii) file with
the SEC in a timely manner all reports and other documents required of the
Company under the Exchange Act; and (iii) furnish to each Purchaser upon
request, as long as such Purchaser owns any Registrable Securities, (A) a
written statement by the Company that it has complied with the reporting
requirements of the Exchange Act, (B) a copy of the Company’s most recent Annual
Report on Form 10-K or Quarterly Report on Form 10-Q, and (C) such other
information as may be reasonably requested in order to avail such Purchaser of
any rule or regulation of the SEC that permits the selling of any such
Registrable Securities without registration.
4.    Due Diligence Review; Information. The Company shall make available,
during normal business hours, upon reasonable advance notice, for inspection and
review by the Purchasers, advisors to and representatives of the Purchasers (who
may or may not be affiliated with the Purchasers and who are reasonably
acceptable to the Company), all financial and other records, all Company SEC
Documents and other filings with the SEC, and all other corporate documents and
properties of the Company as may be reasonably necessary for the purpose of such
review, and cause the Company’s officers, directors and employees, within a
reasonable time period, to supply all such information reasonably requested by
the Purchasers or any such representative, advisor or underwriter in connection
with such Registration Statement (including, without limitation, in response to
all questions and other inquiries reasonably made or submitted by any of them),
prior to and from time to time after the filing and effectiveness of the
Registration Statement for the sole purpose of enabling the Purchasers and such
representatives, advisors and underwriters and their respective accountants and
attorneys to conduct initial and ongoing due diligence with respect to the
Company and the accuracy of such Registration Statement.
Notwithstanding the foregoing, the Company shall not disclose material nonpublic
information to the Purchasers, or to advisors to or representatives of the
Purchasers, unless prior to disclosure of such information the Company
identifies such information as being material nonpublic information and provides
the Purchasers, such advisors and representatives with the opportunity to accept
or refuse to accept such material nonpublic information for review and any
Purchaser wishing to obtain such information enters into an appropriate
confidentiality agreement with the Company with respect thereto.
5.    Obligations of the Purchasers.
(a)    Each Purchaser shall furnish in writing to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. At least five (5) Business Days prior to the first
anticipated filing date of any Registration Statement, the Company shall notify
each Purchaser of the information the Company requires from such Purchaser if
such Purchaser elects to have any of the Registrable Securities included in the
Registration Statement. A Purchaser







--------------------------------------------------------------------------------





shall provide such information to the Company at least two (2) Business Days
prior to the first anticipated filing date of such Registration Statement if
such Purchaser elects to have any of the Registrable Securities included in the
Registration Statement.
(b)    Each Purchaser, by its acceptance of the Registrable Securities agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Purchaser has notified the Company in writing of its election to exclude
all of its Registrable Securities from such Registration Statement.
(c)    Each Purchaser agrees that, upon receipt of any notice from the Company
of either (i) the commencement of an Allowed Delay pursuant to Section 2(b) or
(ii) to the happening of an event pursuant to Section 3(h) hereof, such
Purchaser will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities,
until the Purchaser is advised by the Company that such dispositions may again
be made.
6.    Indemnification.
(a)    Indemnification by the Company. The Company will indemnify and hold
harmless each Purchaser that participates in the offering of Registrable
Securities and its officers, directors, members, employees and agents,
successors and assigns, and each other person, if any, who controls such
Purchaser within the meaning of the Securities Act, against any losses, claims,
damages or liabilities, joint or several, to which they may become subject under
the Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon:
(i) any untrue statement or alleged untrue statement or omission or alleged
omission of any material fact contained in any Registration Statement, any
preliminary Prospectus or final Prospectus, or any amendment or supplement
thereof; (ii) any blue sky application or other document executed by the Company
specifically for that purpose or based upon written information furnished by the
Company filed in any state or other jurisdiction in order to qualify any or all
of the Registrable Securities under the securities laws thereof (any such
application, document or information herein called a “Blue Sky Application”);
(iii) the omission or alleged omission to state in a Blue Sky Application a
material fact required to be stated therein or necessary to make the statements
therein not misleading; (iv) any violation by the Company or its agents of any
rule or regulation promulgated under the Securities Act applicable to the
Company or its agents and relating to action or inaction required of the Company
in connection with such registration; or (v) any failure to register or qualify
the Registrable Securities included in any such Registration Statement in any
state where the Company or its agents has affirmatively undertaken or agreed in
writing that the Company will undertake such registration or qualification on an
Purchaser’s behalf and will reimburse such Purchaser, and each such officer,
director or member and each such controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case if and to the extent that
any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or







--------------------------------------------------------------------------------





omission or alleged omission so made in conformity with information furnished by
such Purchaser or any such controlling person in writing specifically for use in
such Registration Statement or Prospectus.
(b)    Indemnification by the Purchasers. Each Purchaser that participates in
the offering of Registrable Securities agrees, severally but not jointly, to
indemnify and hold harmless, to the fullest extent permitted by law, the
Company, its directors, officers, employees, stockholders and each person who
controls the Company (within the meaning of the Securities Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement of a material fact or any omission of
a material fact required to be stated in the Registration Statement or
Prospectus or preliminary Prospectus or amendment or supplement thereto or
necessary to make the statements therein not misleading, to the extent, but only
to the extent that such untrue statement or omission is contained in any
information furnished in writing by such Purchaser to the Company specifically
for inclusion in such Registration Statement or Prospectus or amendment or
supplement thereto. In no event shall the liability of an Purchaser be greater
in amount than the dollar amount of the proceeds (net of all expenses paid by
such Purchaser in connection with any claim relating to this Section 6 and the
amount of any damages such Purchaser has otherwise been required to pay by
reason of such untrue statement or omission) received by such Purchaser upon the
sale of the Registrable Securities included in the Registration Statement giving
rise to such indemnification obligation.
(c)    Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will: (i) except with the consent of the indemnified party, consent to entry of
any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability and obligations in respect of
such







--------------------------------------------------------------------------------





claim or litigation and (ii) be liable for any settlement entered into without
the indemnifying party’s prior written approval, such approval not to be
unreasonably withheld or delayed.
(d)    Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the Securities Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such holder in connection with any claim relating to this Section 6 and
the amount of any damages such holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission) received by it upon the sale of the Registrable Securities giving rise
to such contribution obligation.
7.    Miscellaneous.
(a)    Amendments and Waivers. This Agreement may be amended only by a writing
signed by the Company and the Required Purchasers. The Company may take any
action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company shall have obtained the written consent to
such amendment, action or omission to act, of the Required Purchasers.
(b)    Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 8.07 of the Purchase Agreement.
(c)    Assignments and Transfers by Purchasers. The provisions of this Agreement
shall be binding upon and inure to the benefit of the Purchasers and their
respective successors and assigns. A Purchaser may transfer or assign, in whole
or from time to time in part, to one or more persons its rights hereunder in
connection with the transfer of Registrable Securities by such Purchaser to such
person, provided that such Purchaser complies with all laws applicable thereto
and provides written notice of assignment to the Company promptly after such
assignment is effected and such securities remain “Registrable Securities”
following such transfer.
(d)    Assignments and Transfers by the Company. This Agreement may not be
assigned by the Company (whether by operation of law or otherwise) without the
prior written consent of the Required Purchasers, provided, however, that in the
event that the Company is a party to a merger, consolidation, share exchange or
similar business combination transaction in which the Common Stock is converted
into the equity securities of another Person, from and after the effective time
of such transaction, such Person shall, by virtue of such transaction, be deemed
to have assumed the obligations of the Company hereunder, the term “Company”
shall be deemed to refer to such Person and the term “Registrable Securities”
shall be deemed to







--------------------------------------------------------------------------------





include the securities received by the Purchasers in connection with such
transaction unless such securities are otherwise freely tradable by the
Purchasers after giving effect to such transaction.
(e)    Benefits of the Agreement. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective permitted
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
(f)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
(g)    Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
(h)    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.
(i)    Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
(j)    Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.
(k)    Specific Performance. Damages in the event of breach of this Agreement by
a party hereto may be difficult, if not impossible, to ascertain, and it is
therefore agreed that each such Person, in addition to and without limiting any
other remedy or right it may have, will have the right to seek an injunction or
other equitable relief in any court of competent jurisdiction, enjoining any
such breach, and enforcing specifically the terms and provisions hereof, and
each of the parties hereto hereby waives any and all defenses it may have on the
ground of lack of jurisdiction or competence of the court to grant such an
injunction or other







--------------------------------------------------------------------------------





equitable relief. The existence of this right will not preclude any such Person
from pursuing any other rights and remedies at law or in equity that such Person
may have.
(l)    Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement, and all claims or causes of action (whether in contract or tort) that
may be based upon, arise out of or relate to this Agreement or the negotiation,
execution or performance of this Agreement (including any claim or cause of
action based upon, arising out of or related to any representation or warranty
made in or in connection with this Agreement), will be construed in accordance
with and governed by the Laws of the State of New York without regard to
principles of conflicts of laws that would result in the application of the law
of any other jurisdiction. Any action against any party relating to the
foregoing shall be brought in any federal or state court of competent
jurisdiction located within the State of New York, and the parties hereto hereby
irrevocably submit to the non-exclusive jurisdiction of any federal or state
court located within the State of New York over any such action. The parties
hereby irrevocably waive, to the fullest extent permitted by applicable Law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute. Each of the parties hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law. EACH PARTY TO THIS AGREEMENT
HEREBY WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. EACH PARTY TO THIS AGREEMENT HEREBY AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.











--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
The Company:
COLUMBUS MCKINNON CORPORATION

By:     
Name:    
Title:    









--------------------------------------------------------------------------------






Purchaser:
[•]

By:     
Name:    
Title:    







--------------------------------------------------------------------------------


Exhibit A


Plan of Distribution
The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors‑in‑interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.
The selling stockholders may dispose of shares or interests therein in one or
more types of transaction, which may include:
•
purchases by underwriters, dealers and agents who may receive compensation in
the form of underwriting discounts, concessions or commissions for the selling
stockholders and/or the purchasers of the securities for whom they may act as
agent;

•
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

•
block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction, or in crosses, in which the same broker acts as
agent on both sides of the trade;

•
purchases by a broker-dealer as principal and resale by the broker‑dealer for
its account;

•
the pledge of securities for any loan or obligation, including pledges to
brokers or dealers who may from time to time effect distributions of securities;

•
one or more exchanges or over-the-counter market transactions;

•
distributions to equity holders or creditors of the selling stockholders;

•
an exchange distribution in accordance with the rules of the applicable
exchange;

•
privately negotiated transactions;

•
short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the SEC;

•
through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

•
broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

•
a combination of any such methods of sale; and

•
any other method permitted by applicable law.








--------------------------------------------------------------------------------





The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.
In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker‑dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker‑dealer or other
financial institution of shares offered by this prospectus, which shares such
broker‑dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering.
The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.
In connection with sales of securities covered hereby, the selling stockholders
and any underwriter, broker-dealer or agent and any other participating
broker-dealer that executes sales for the selling stockholders may be deemed to
be an “underwriter” within the meaning of the Securities Act. Accordingly, any
profits realized by the selling stockholders and any compensation earned by such
underwriter, broker-dealer or agent may be deemed to be underwriting discounts
and commissions. Selling stockholders who are “underwriters” under the
Securities Act must deliver this prospectus in the manner required by the
Securities Act. This prospectus delivery requirement may be satisfied through
the facilities of the NASDAQ Stock Market in accordance with Rule 153 under the
Securities Act or satisfied in accordance with Rule 174 under the Securities
Act.
To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any







--------------------------------------------------------------------------------





agents, dealer or underwriter, any applicable commissions or discounts with
respect to a particular offer will be set forth in an accompanying prospectus
supplement or, if appropriate, a post-effective amendment to the registration
statement that includes this prospectus.
In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.
We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.
We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.
In connection with an offering of securities under this prospectus, the
underwriters may purchase and sell securities in the open market. These
transactions may include short sales, stabilizing transactions and purchases to
cover positions created by short sales. Short sales involve the sale by the
underwriters of a greater number of securities than they are required to
purchase in an offering. Stabilizing transaction consist of certain bids or
purchases made for the purpose of preventing or retarding a decline in the
market price of the securities while an offering is in progress.
The underwriters also may impose a penalty bid. This occurs when a particular
underwriter repays to the underwriters a portion of the underwriting discount
received by it because the underwriters have repurchased securities sold by or
for the account of that underwriter in stabilizing or short-covering
transactions.
These activities by the underwriters may stabilize, maintain or otherwise affect
the market price of the securities offered under this prospectus. As a result,
the price of the securities may be higher than the price that otherwise might
exist in the open market. If these activities are commenced, they may be
discontinued by the underwriters at any time. These transactions may be effected
on the NASDAQ Stock Market or another securities exchange or automated quotation
system, or in the over-the-counter market or otherwise.





